[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
It is hereby ordered:
The parties entered into an agreement. Parties shall share joint legal custody with physical custody of the minor children to the defendant father.
Visitation:  Re: minor child Tina: every Sunday night from 8:00 p. m. over night until Monday. Mother to bring Tina to school bus stop.  All other visitation to be mutually agreed upon mother/daughter.
Re: minor child Anthony: Sunday 8:00 p. m. overnight until Tuesday when defendant pick-ups child after work (approximately 3 p. m.). Wednesday 9:30 a.m. till Thursday at 9:30 a.m. Schedule in effect till Anthony goes to school in September.
Holidays: Alternate Easter and Thanksgiving.
Christmas: Defendant Christmas Eve. Plaintiff at 11:00 a.m. CT Page 2938-a Christmas Day, split rest of holiday vacation.
Two non-consecutive weeks — summer. Plaintiff to provide defendant with times. Both plaintiff and defendant to have 2 non-consecutive wks.
Defendant will consider using plaintiff mother as babysitter.
Transcript ordered.
By the Court (Coppeto, J.)
A.M. Proto, Courtroom Clerk
Re: Motion Number________________________ CT Page 2938-b